DETAILED ACTION

Summary
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 15 January 2010. It is noted, however, that applicant has not filed a certified copy of the Swedish application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June  considered by the examiner.

Reasons for Allowance
The following reasons for allowance have be repeated from the previous Reasons for Allowance. No changes have been made and they are provided only for convenience.

Claims 16, 19-28, and 30-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a building panel comprising a carrier and a colorful or white, non-transparent surface layer arranged on the carrier, wherein the surface layer is formed from a mix comprising refined fibers, pigments and a resin, wherein the weight ratio of resin to refined fibers is higher than about 120%, as disclosed in claim 16 in combination with the remainder of claim 16.

Rowe (US 2005/0079780), cited in the previous office action, is considered the closest prior art of record. Rowe teaches a laminar product 10 (building panel) made up of a base layer 12 (carrier) and a resin-saturated fiber overlay 14 (surface layer) (paragraph [0010]; FIG. 1). One of the most common fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, preferably bleached Kraft pulp (refined fibers) (paragraph [0014]). The resin is typically incorporated into the overlay in an amount of about 50% to 400% based on the dry weight of the paper (weight ratio of resin to refined fibers) (paragraph [0017]). The overlay (surface layer) is cured (paragraphs [0016], [0018], [0030]).
As identified on pages 6-8 of the response filed January 10, 2022 paragraph [0016] of Rowe discloses that the overlay (surface layer) transparentizes when it is dried and cured, and that the fibers forming the overlay (surface layer) and the saturating resin are selected such that their respective indices of refraction closely match. There is no disclosure or teaching in Rowe which indicates that the fibers and saturating resin forming its overlays can have significantly different indices of refraction such that the overlay produces a colorful or white non-transparent overlays. Rowe specifically teaches the use of transparent overlays.
Additionally, as also identified by Applicant on pages 7-8 of the response if those skilled in the art following the teachings of Rowe wanted to impart a decorative design (i.e., colorful) onto their laminar products, they would be led to use a separate print layer either installed onto the core or incorporated on the back (inside) surface of the overlay (Rowe; paragraphs [0005], [0021]). As such, Rowe does not disclose a colorful or white, non-transparent surface layer as recited in claim 16.

Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials), cited in the previous office action, is relevant to the claimed invention. Mortensen teaches that the combination of wood and thermoplastic results in materials with unique physical properties (page 934, 4. Physical and Mechanical Properties). In general the wood component tends to increase the stiffness, thermal stability, UV resistance, and workability of the composite, whereas thermoplastics improve moisture resistance, resistance to decay, and impart thermoforming characteristics (page 934, 4. Physical and Mechanical Properties). Table 1 shows how the modulus and strength of wood-plastic composites change with increasing wood fiber content.
Mortensen does not remedy the deficiencies of Rowe identified above.

Pervan (US 2009/0155612), cited in the previous office action, is relevant to the claimed invention. Pervan teaches a building panel that comprises a surface layer and a core, which comprises wood fibers (paragraph [0041]). The surface layer comprises a substantially homogeneous mix of wood fibers, a binder, and wear resistant particles (paragraph [0041]). Pervan further teaches that a surface layer which comprises wear resistant particles, for example aluminum oxide, and where such particles are distributed over a substantial thickness of the surface layer, for example 0.2-1.0 mm, could have a density which is higher than the present laminate surfaces, especially if such a layer also comprises a high degree of binders (paragraph [0060]). This could result in the impact resistance to be considerably higher than in traditional laminate flooring where aluminum oxide is used in very thin and well defined overlays with a thickness below 0.10 mm (paragraph [0060]).
Pervan does not remedy the deficiencies of Rowe identified above.

Garcis Espino (US 2007/0256804), cited in the previous office action, is relevant to the claimed invention. Garcis Espino teaches that bleached fibers are white (paragraphs [0008]-[0010]; [0015]; [0021]). Therefore, the overlay (surface layer) of Rowe in view of Mortensen and Pervan is white because it comprises bleached fibers.
Garcis Espino fails to remedy the deficiencies of Rowe identified above, particularly the overlay being non-transparent.

Kalwa (US 2010/0323187), cited in the previous office action, is relevant to the claimed invention. Kalwa teaches a panel comprising a surface layer in a substrate which comprises cellulose fibers, at least one binder, and wear resistant particles (paragraphs [0004]-[0010]). The substrate 10 may comprise three layers 11, 12, 13 (paragraph [0032]; FIG. 2). A board 12 is used to give stability the panel and may be an HDF board (paragraph [0035]).
Kalwa does not remedy the deficiencies of Rowe identified above.

Briere (US 2006/0021165), cited in the previous office action, is relevant to the claimed invention. Briere teaches wear resistant decorative laminate flooring members (paragraph [0002]) which comprise a plurality of discrete layers including a wear layer, a decorative layer, a core, and a backing balancing layer (paragraph [0025]). The backing balancing layer connected to the bottom surface of the core in order to provide improved moisture resistance, structural integrity, and reduced warp and wear tendencies of the panel (paragraph [0027]).
Briere does not remedy the deficiencies of Rowe identified above.

BTLSR Toledo (“Advantages to Using Powdered Resins”), cited in the previous office action, is considered relevant to the claimed invention. BTLSR Toledo teaches that powdered resins are advantageous over liquid resins because powder resins result in very little waste, are easier to package and transport, and are more stable when exposed factors like aging and climate conditions (“Advantages to Using Powdered Resins”). Additionally, adjustments in processes are few, and operations that use powdered resins flow smoothly and efficiently, resulting in a more accurate and effective product.
BTLSR Toledo does not remedy the deficiencies of Rowe, identified above.

As such, the prior art does not teach or suggest a building panel comprising a carrier and a colorful or white, non-transparent surface layer arranged on the carrier, wherein the surface layer is formed from a mix comprising refined fibers, pigments and a resin, wherein the weight ratio of resin to refined fibers is higher than about 120%, as disclosed in claim 16 in combination with the remainder of claim 16.

Claims 19-28 and 30-31 depend from independent claim 16, and are thus allowed for the reasons presented above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789